t c memo united_states tax_court diane j sanderlin petitioner v commissioner of internal revenue respondent docket no filed date diane j sanderlin pro_se nhi t luu for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure the issues for decision are whether petitioner is entitled to deductions reported on schedules a itemized_deductions attached to her returns and whether she is liable for penalties determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in oregon at the time that she filed her petition during and petitioner was employed as a licensed practical nurse petitioner worked for multiple employers to whom she was referred by employment agencies her income from employment was reported on her tax returns as wages and salaries on her federal_income_tax returns petitioner reported adjusted_gross_income of dollar_figure for dollar_figure for and dollar_figure for on the schedule a attached to each return petitioner claimed job expenses and other miscellaneous deductions totaling dollar_figure for dollar_figure for and dollar_figure for also attached to each return was a form_8283 noncash charitable_contributions in which the description of items allegedly donated was shown as misc household or household misc the dates of acquisition and contribution of the items were omitted and the value of each item was claimed as thrift shop value the thrift shop value claimed was approximately percent percent and percent of the alleged purchase_price for and deductions respectively the statutory_notice_of_deficiency that is the basis of this case disallowed the claimed deductions which remain in dispute as follows deductions unreimbursed employee business_expenses noncash charitable deduction cash charitable deduction medical_expenses dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number -0- -0- petitioner’s returns for the years in issue were prepared by demara guaspari also known as demara lucker a return preparer in clackamas oregon for the preparation of her returns petitioner provided the preparer with only a handwritten summary of deductions and amounts of deductions to be claimed petitioner shredded original receipts and other records of her deductions after entering them on a computer_program quicken she provided neither receipts nor a computer printout to her preparer and she did not produce any receipts or other corroborating documents during the subsequent examination of her returns by the internal_revenue_service during pretrial proceedings in this case or during trial because of petitioner’s lack of cooperation during the audit the examiner issued a summons to compel testimony and production of documents because petitioner failed to appear in response to the summons an action was commenced in federal district_court petitioner did not make a reasonable attempt to reconstruct the expenses claimed on her tax returns for and she refused to secure copies of canceled checks because she did not want to pay the dollar_figure per check fee that would have been charged by her bank opinion the facts found above are sparse because petitioner failed to provide any explanation of the items that she claimed as deductions on her tax returns the findings include however facts occurring during and after the examination of her returns because this case depends entirely on the credibility of petitioner because she did not retain required records did not cooperate with reasonable requests for records and did not introduce credible_evidence with respect to the disputed deductions the burden_of_proof remains with her see sec_7491 512_f2d_882 9th cir affg tcmemo_1972_133 for the reasons set forth below we conclude that her testimony is not reliable and that she is not entitled to any of the deductions in issue petitioner testified that she shredded all original documents reflecting deductible expenditures after making entries on her computer and that the computer was stolen her testimony failed to identify any specific expenses which she was entitled to deduct and she had not made reasonable attempts to reconstruct the missing records she claimed that she was a traveling nurse incurring mileage and nursing items but she did not even suggest that she maintained a log of her mileage or other required records she claimed that she had been following the same format for many years and had not had a problem with her tax reporting before she suggested that the court allow her deductions under the rule_of 39_f2d_540 2d cir the so-called cohan_rule is that when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude caused the inadequacy of the evidence id estimates are not permitted with respect to vehicle expenses and other types of expenses covered by sec_274 see 50_tc_823 affd 412_f2d_201 2d cir in any event there must be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense was incurred in at least some amount no such evidence has been presented here petitioner admittedly shredded the original records and the alleged loss of records does not excuse the necessity of production of evidence see eg 71_tc_1120 priestly v commissioner tcmemo_2003_267 affd 125_fedappx_201 9th cir moreover we are not required to accept testimony that is improbable or vague 440_f2d_688 9th cir affg tcmemo_1969_159 petitioner’s claimed deductions against her reported income were so large as to be improbable her destruction of evidence and failure to make a reasonable attempt to identify specific items suggests that her claimed deductions were exaggerated and perhaps fabricated we are certainly not persuaded that the amounts claimed were incurred sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations see sec_6662 under sec_7491 respondent bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 however once respondent has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or substantial_authority id pincite respondent’s burden of production is met by showing petitioner’s negligence and disregard for rules and regulations through her failure to maintain records to support the deductions claimed as required by sec_6001 petitioner’s lack of compliance justifies the imposition of the sec_6662 penalty in this case to reflect the foregoing decision will be entered for respondent
